The alleged inconsistencies in plaintiffs’ versions of the accident, in which the issue was whether the son was in the "zone of danger” (Bovsun v Sanperi, 61 NY2d 219) when he allegedly saw his father struck by defendants’ vehicle, present issues for the trier of fact (Silva v 81st St. & Ave. A Corp., 169 AD2d 402, 404, lv denied 77 NY2d 810; Faber v New York City Hous. Auth., 202 AD2d 269). We have considered plaintiffs’ argument for affirmative relief and find it to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.